Burnett, J., delivered the opinion of the Court—Terry, C. J., and Field, J., concurring.
This was an application for a mandamus to compel the District Court for the Fourth Judicial District, to enter a decree, directing the receiver appointed in the case of Adams v. Woods & Haskell, to pay the amount of the claim of petitioner, as allowed by the report of the referee. The material facts of the case are fully *13stated in our opinion, delivered at the present term, in the matter of the intervention of T. A. Lynch and others.
From the facts stated, it will be seen that the truth of the allegations contained in the bill of intervention had to be determined by the judgment of the Court below; and that, for this reason, the case was remanded for farther proceedings. Had this Court directed the Court below to enter a specified judgment, the case would have presented a different aspect. Upon whatever ground the Court below bases its decision, refusing the relief prayed for by the bill of intervention, it is only error, and the remedy is by appeal. Had that Court refused to confirm the report of the referee, the only remed;” would have been by appeaf. The judgment of this Court, at the July term, 1857, was not that the intervenors were then entitled to the relief demanded, but only that they were so entitled upon proof of their allegations. The District Court had, therefore, to exercise its discretion in granting or withholding the relief asked by the intervenors. The case made does not justify the remedy sought by mandamus, conceding that such a remedy is proper in a case where this Court directs the Court below to enter a specified judgment, and that Court refuses to do so. But whether mandamus would be the proper remedy in this latter case, we do not now decide.
The application must be denied.